DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,457,171
Gebauer
Korean Patent 0128493
Yong-Hak

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 6, 7, 9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yong-Hak in view of Gebauer.
Yong-Hak teaches a tank and liquid level indicator.  The tank/liquid level indicator has a first housing (reference item 14) enclosing a first volume that holds a liquid as well as a second elongated housing (reference item 16) enclosing a second volume.  The second housing is 
Yong-Hak further teaches circuitry (see figure 4) disposed adjacent to the second volume and in operative communication with the float.  The circuitry has Hall sensors (reference items S1-S16), a display (reference item 44) formed as a series of corresponding light sources (light emitting diodes (reference items L1-L16)), and a microprocessor (reference item 42).  The movement of the float within the second volume in response to the level of the liquid within the second volume causes a detection of the float by said circuitry that varies correspondingly to the movement of the float within the second volume due to the interaction between the magnet (and its magnetic field) and the Hall sensors (which detect the magnetic field).  Therefore, Yong-Hak teaches at least one light source in electrical communication with the circuitry so that the circuitry controls actuation of the at least one light source in response to the detection of the float by the circuitry.
Yong-Hak does not teach a light-transmissive cover.  However, it is known from Gebauer to have a tank and liquid level indicator (the tank not being shown, but referred to as a liquid storage container which is a first container).  The liquid level indicator has a second container (reference item 1) with a float/permanent magnet (reference item 4) that moves along a first axis 
    PNG
    media_image1.png
    783
    783
    media_image1.png
    Greyscale
with a series of "display elements" (reference item 6) that rotate depending on the strength of the magnetic field due to the presence of the float/permanent magnet.  Importantly, the liquid level indicator has a transparent (light-transmissive) cover (reference item 11) attached to the second housing and having an outer surface.  As shown in Gebauer's figure 2 (and as annotated here for clarity) an outer surface of the light-transmissive cover is disposed on at least one side of a first plane that is parallel to the first axis and at an outer surface of the second housing and is disposed on an opposite side of the first axis from the first housing.

    PNG
    media_image2.png
    695
    695
    media_image2.png
    Greyscale
	The inclusion of a light-transmissive cover with Yong-Hak's liquid level indicator (which would obviously be sized/shaped to conform to the outer surface of Yong-Hak's liquid level indicator) would mean that the light sources are disposed in an area between the second housing and the light-transmissive cover.  This would also mean the light-transmissive cover is disposed on at least one side of a first plane that is parallel to the first axis and at an outer surface of the second housing and is disposed on an opposite side of the first axis from the first housing.  Note that the exact location of the first plane is not claimed other than needed to be parallel to a first axis.  Given this and that the light sources in Yong-Hak are apparently curved (as seen in figures 1 and 3) would mean that the light sources are disposed with respect to the outer surface of the light-transmissive cover so that a first portion of light from the at least one light source passes through the first plane and a second portion of the light from the at least one light source travels away from the first plane.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Yong-Hak with the teachings of Gebauer in order to provide a light-transmissive cover for the predicable benefit of protecting the light sources and other elements from damage.
	With regard to claims 3 and 11 there are a plurality of discrete light sources as discussed above. 

	With regard to claims 7 and 13 one of ordinary skill would know to make the light-transmissive cover removable so that various components can be removed or replaced as needed and/or so that manual switches can be activated/deactivated as needed.
	With regard to claim 15 each of the Hall sensors detect the magnetic field.  The magnetic field will be a maximum at a given location of the magnet, and will gradually decrease as the distance from the magnet increases.  Therefore, there will be some degree of overlap between one Hall sensor and an adjacent Hall sensor.
Allowable Subject Matter
Claims 2, 4, 5, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: the prior art do not appear to teach the viewing angle for the light sources as claimed (based on the planes as claimed) nor the vertical spacing of slots for the magnet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856